                                     Case 4:20-cv-07121-DMR Document 16-2 Filed 01/13/21 Page 1 of 2




                              1 Stephanie P. Skaff (State Bar No. 183119)
                                sskaff@fbm.com
                              2 Ashleigh Nickerson (State Bar No. 331056)
                                anickerson@fbm.com
                              3 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile: (415) 954-4480

                            6 Vincent N. Barbera (pro hac vice pending
                              barberav@whiteandwilliams.com
                            7 Justin Proper (pro hac vice pending)
                              properj@whiteandwilliams.com
                            8 White and Williams LLP
                              1650 Market Street
                            9 One Liberty Place, Suite 1800
                              Philadelphia, PA 19103-7395
                           10 Telephone: (215) 864-7137
                              Facsimile: (215) 789-7595
                           11
                              Attorneys for Defendants
                           12 STAR MAGIC and SHLOMO AYAL

                           13                                   UNITED STATES DISTRICT COURT

                           14                                  NORTHERN DISTRICT OF CALIFORNIA

                           15

                           16 TANGLE, INC.; RICHARD X. ZAWITZ,                 Case No. 4:20-cv-07121 DMR

                           17                    Plaintiffs,                   [PROPOSED] ORDER GRANTING
                                                                               DEFENDANTS’ MOTION TO DISMISS
                           18             vs.                                  PLAINTIFFS’ COMPLAINT
                           19 STAR MAGIC; SHLOMO AYAL,                         Date:    February 25, 2021
                                                                               Time:    1:00 p.m.
                           20                    Defendants.                   Crtrm: 4
                                                                               Magistrate Judge Donna M. Ryu
                           21
                                                                               Trial Date: TBD
                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   [PROPOSED] ORDER GRANTING                                                   39741\13876213.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   DEFENDANTS’ MOTION TO DISMISS
 San Francisco, California 94104
         (415) 954-4400
                                   PLAINTIFFS’ COMPLAINT - Case No. 4:20-cv-
                                   07121 DMR
                                     Case 4:20-cv-07121-DMR Document 16-2 Filed 01/13/21 Page 2 of 2




                              1           Defendants Star Magic’s and Shlomo Ayal’s Motion to Dismiss coming before this Court,

                              2 and upon consideration of Plaintiffs’ opposition thereto, and for good cause appearing,

                              3           IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 12(b)(2), Defendants’ Motion

                              4 is GRANTED and Plaintiffs’ Complaint is hereby DISMISSED, WITH PREJUDICE.

                              5

                              6
                                   DATED: ______________, 2021
                              7

                              8

                              9                                                Hon. Donna M. Ryu
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   [PROPOSED] ORDER GRANTING                                                              39741\13876213.1
                                                                                  2
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   DEFENDANTS’ MOTION TO DISMISS
 San Francisco, California 94104
         (415) 954-4400
                                   PLAINTIFFS’ COMPLAINT - Case No. 4:20-cv-
                                   07121 DMR
